     Case 2:17-cv-02560-MCE-CKD Document 31 Filed 06/01/20 Page 1 of 2

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                               No. 2:17-cv-02560-MCE-CKD
12                     Plaintiff,
13           v.                                    ORDER
14    VINTAGE CENTER LLC, et al.,
15                     Defendants.
16

17          Through the present action, Plaintiff Scott Johnson sought damages and

18   injunctive relief against remaining Defendant Bryan Takeo Corrie (“Defendant”) for

19   violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101–12213, as

20   well as California’s Unruh Civil Rights Act, Cal. Civ. Code § 51. Plaintiff claimed he

21   encountered various physical barriers at Defendant’s restaurant, and the Court granted

22   summary judgment in his favor. ECF No. 26.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                   1
     Case 2:17-cv-02560-MCE-CKD Document 31 Filed 06/01/20 Page 2 of 2

1            Presently before the Court is Plaintiff’s unopposed motion for fees and costs.1
2    ECF No. 28. That Motion is GRANTED as unopposed.2 Plaintiff is hereby awarded
3    $18,088.50 in fees and costs as against Defendant Bryan Takeo Corrie.
4            IT IS SO ORDERED.
5    Dated: May 29, 2020
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26           1
              Defendant Vintage Center LLC filed a limited opposition on the basis that it and Plaintiff had
     entered a settlement agreement and thus any fee award should not be applicable to it.
27
             2
              Having determined that oral argument would not be of material assistance, the Court ordered the
28   Motion submitted on the briefs pursuant to Local Rule 230(g).
                                                           2
